Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-7) in the reply filed on 3/31/21 is acknowledged.  The traversal is on the ground(s) that Group I (claims 1-7) and Group III (claims 17-20) are drawn to the same invention.  
After further consideration, this is found persuasive in this case. Therefore, Claims of Group I and Group III are rejoined for examining.
Claims 8-16 (Group II) have been cancelled.
Claims 1-7 and 17-20 are presenting for examining.

Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) submitted on 10/21/21 by the applicant have been received and fully considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 


Claim 1-7 and 17-20 are provisional rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-18 of US Patent Application 16/722,665 (US Patent Appl. Pub. No. 2020/0211629) - (“REF”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the above identified claims of the present application would have been obvious over the above cited claims of (“REF”), which inter alia include:
Instant application:
“REF” US Pub. No. 2020/0211629
Regarding independent 1.  An apparatus comprising: multiple levels of two-transistor (2T) memory cells vertically arranged above a substrate, wherein each 2T memory cell includes: 
a charge storage transistor and a write transistor, wherein a source or drain region of the write transistor is directly coupled to a charge storage structure of the charge storage transistor;  a vertically extending access line disposed to gate both the charge storage transistor and the write transistor of 2T memory cells in multiple respective levels of the multiple vertically 
arranged levels, wherein the vertically extending access line is operable for 
performing both write operations and read operations of each of the 2T memory cells to which it is coupled;  and a single bit line pair coupled to multiple 
2T memory cells in a respective level, and operable for performing both write 
operations and read operations of each of the 2T memory cells to which it is 
coupled. 


transistor (PFET) including 
a charge storage node and a read channel portion;  an n-channel field effect transistor (NFET) including a write channel portion, wherein the write channel portion is directly coupled to the charge storage node of the PFET;  a single bit line pair coupled to the read channel portion of the PFET;  and a single access line structured to activate both the read channel portion of the PFET and the write channel portion of the NFET. 
2.  The memory structure of claim 1, wherein the single access line overlaps at least part of each of the read channel portion of the PFET and the write 
channel portion of the NFET. 
 
3.  The memory structure of claim 1, wherein one bit line of the single bit 

to the write bit line. 

Regarding independent 17.  A method of operating a memory array having multiple levels of two-transistor (2T) memory cells vertically arranged, the method comprising: 
applying, during a write operation, a first write voltage to a target 2T memory 
cell of a first level of the memory array using a single vertically extending 
access line;  and applying, during a read operation, a first read voltage to 
the target 2T memory cell using the same single vertically extending access 
line used in the write operation;  wherein the same single vertically extending 
access line contacts the target 2T memory cell and contacts a first non-target 2T memory cell of a second level of the memory array.
18.  The method of claim 17, including: applying, during the write operation, a 
second write voltage to both bit lines of a single bit line pair of the target 2T memory cell, wherein the first write voltage and the second write voltage 
are greater than zero volts;  and applying zero volts to both bit lines of a 
single bit line pair of the non-target 2T memory cell. 


Claim 14,  A method of operating a memory device that includes a memory structure, the method comprising: applying, during a write operation, a first write voltage to gate regions of a target two-transistor (2T) memory cell of the 
memory structure using a single access line, wherein the first write voltage is 
greater than zero volts;  and applying, during a read operation, a first read 
voltage to the gate regions of the target 2T memory cell using the same single 
access line used in the write operation, wherein the first read voltage is less 
than zero volts. 



The same analysis and comparison can be similar performed similar between claims 2-7 and 18-20 with claims 4-13 and 15-18 of (“REF”).
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN N NGUYEN whose telephone number is (571)272-1879.  The examiner can normally be reached on Monday- Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HIEN N. NGUYEN
Primary Examiner
Art Unit 2824


/HN/
May 7, 2021


/HIEN N NGUYEN/Primary Examiner, Art Unit 2824